DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the threaded jack including indicia (see claim 2) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 there exists an inconsistency between the language of claim 1 and the language of claim 2 making the scope of the claims unclear. Claim 1 line 1 recites “A surgical guidance device” with a guide wire being functionally recited, i.e. “for creating a pilot bore using a guide wire”, indicating that the claim is directed to a subcombination, “A surgical guidance device”. However, claim 2 lines 1-2 positively recites the guidewire as part of the invention, i.e. “wherein the guide wire includes a predetermined length … whereby a surgeon may preset the distance that said guide wire will extend through the distal end of said surgical guidance device”, indicating that the combination, the guidance device and the guide wire, is being claimed. Therefore, the claims are unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate which invention, combination or subcombination, the claims are intended to be directed towards and amend the claims such that the language of the claims is consistent with this intent. For examination purposes claims 1-11 will be considered as being drawn to the combination, the surgical guidance device and the guidewire.
In claim 1 there exists an inconsistency between the language of claim 1 and the language of claim 3 making the scope of the claims unclear. Claim 1 line 1 recites “A surgical guidance device” with a guide wire being functionally recited, i.e. “for creating a pilot bore using a guide wire”, indicating that the claim is directed to a subcombination, “A surgical guidance device”. However, claim 3 lines 1-2 positively recites the guidewire as part of the invention, i.e. “wherein the guide wire is a cannulated needle”, indicating that the combination, the guidance device and the guide wire, is being claimed. Therefore, the claims are unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate which invention, combination or subcombination, the claims are intended to be directed towards and amend the claims such that the language of the claims is consistent with this intent. For examination purposes claims 1-11 will be considered as being drawn to the combination, the surgical guidance device and the guidewire.
In claim 7 there exists an inconsistency in the language of the body of claim 7 making the scope of the claim unclear. Claim 7 lines 1-2 recites “The surgical guidance device of claim 1…” with a pedicle screw being functionally recited, i.e. “for securement to a pedicle screw”, indicating that the claim is directed to a subcombination, “A surgical guidance device”. However, lines 2-4 positively recites the pedicle screw as part of the invention, i.e. “said pedicle screw cannulated to allow said guidewire to pass through said pedicle screw, whereby said pedicle screw is insertable into a bone along a trajectory created by said guide wire”, indicating that the combination, the guidance device, the guide wire, and the pedicle screw, is being claimed. Therefore, the claims are unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate which invention, combination or subcombination, the claims are intended to be directed towards and amend the claims such that the language of the claims is consistent with this intent. For examination purposes claims 1-11 will be considered as being drawn to the subcombination, the surgical guidance device and the guide wire. The examiner recommends the applicant review the claims for any additional 35 U.S.C. 112(b) issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakzaban (U.S. Patent 9,254,160).
Pakzaban discloses a device (for example see Figures 1-2) comprising a cannulated hand grip, a threaded jack, and a slide assembly. The cannulated hand grip includes a first end having a driving tool (132) for rotation of a bone screw and a second end having an internally threaded tubular barrel (120 and 123) that receives the threaded jack, wherein the tubular barrel includes an enlarged head (121) forming the second end and wherein the cannulated hand grip is secured to the barrel such that relative rotation is prevented. The threaded jack includes an inner bore configured to receive the slide assembly, wherein the slide assembly is configured to slide within the threaded jack a controlled distance such that the distal end of the guide wire extends from the distal end of the device and wherein the threaded jack is capable of allowing the withdrawal of the guide wire from a bone by rotating the threaded jack member relative to the cannulated hand grip. The slide assembly includes a slide head (151) and a stem portion (157), wherein the slide head limits sliding movement of the stem portion within the threaded jack and wherein the slide assembly controls the translation of a guide wire (180) within the device. The slide head includes a transverse bore (151a) sized to receive a wire lock assembly (150, 159, 165, etc.; element 165 of the wire lock assembly is received within bore 151a) configured to secure the guide wire in the slide assembly. The first end of the cannulated hand grip further includes a quick release chuck (125) for securing a driving tool to the cannulated hand grip, wherein the driving tool is a shaped driver configured for use with a cavity of a cannulated screw (200), such as a pedicle screw, that receives a guide wire and is capable of being inserted into a bone along a trajectory of the guide wire. The driving tool further comprises a longitudinal bore for receiving the guide wire. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pakzaban (U.S. Patent 9,254,160) in view of Trieu (U.S. Publication 2008/0004214).
Pakzaban discloses the invention as claimed except for the guide wire being a cannulated needle. Pakzaban discloses the invention as discussed above comprising including a guiding element, such as a guide wire, in order to guide an instrument during a surgical procedure. Trieu teaches a surgical guidance device including a guiding element, wherein the guiding element includes a cannulated guide needle in order to guide an instrument during a surgical procedure (see Figure 28 and pages 6 -7 paragraph 101). Because both the device of Pakzaban and the device of Trieu disclose devices comprising guiding elements, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one guiding element for the other in order to achieve the predictable results of guiding a surgical instrument during a surgical procedure. 
Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775